AO 2453 (Rcv. 021'18) .`li.idgment iri a Criminal Case

 

 

 

 

 

 

Sheel l
UNITED STATES DISTRICT COURT
Southern District of Ohio
UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
KATHREN WARREN § Case Number: 3:17cr195
) USM Number: 77340-061
)
) Thomas W. Anderson
) Defei'idant’s Attomcy
THE DEFENDANT:
ii pleaded guilty to count(s) 1 and 2
[:| pleaded nolo contendere to count(s)
which was accepted by the court.
l:| was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Ol`fense Ol`fense Ended Count
42 U.S.C. § 408(3)(5} Conversion of Socia| Security Benefits by Representative 3/21/2017 ` 1
Payee
42 U.S.C. § 1383a(a)(4) Conversion of Supp|ementa| Socia| Security |ncome Benelits 3121/2017 2
by Representative Payee
The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
I:| The defendant has been found not guilty on count(s)
l:l Count(s) [:| is l:l are dismissed on the motion of the United States.

 

_ _ lt is ordered t_hat the defendant_must notify the United States attorney for this di_str_ict within 30 da s of _any change of namc, residence,
oi' mailing address until_all fines, restitution,_costs, and special assessments imposed by this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes iii economic circumstances

4110/2019

 

Date of lmposition of ]udgmcm

UW¢@

Sigriature of.li.idge

Wa|ter H. Rice, United States District Judge

 

Namc and Title of Judge

4/‘| 6."20'19

 

Datc

 

AO 245B (Rev. 02/18) Judgment iii a Criminal Case
Sheet 4_Probation

Jiidgment_Page 2 of §
DEFENDANT: KATHREN WARREN
CASE NUMBER: 311 7cr195

PROBATION

You are hereby sentenced to probation for a term of :

Up to five years on Count 1 and up to five years on Count 2, to be served concurrent|y. |f at the 2.5 year mark, the
Probation Ofiioer feels that the defendant is strong enough and no longer needs the help of the probation department, a
motion for early termination should be submitted.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.
l:l The above drug testing condition is suspended, based on the court's determination that you pose a low risk of nature
Sl.lel;aIlCe abuSC. (clieck if applicable)
4. m You must cooperate in the collection of DNA as directed by the probation officer. (check zfapplicable)
|:l

You must comply with the requirements of the Sex Offender Registration and Notiiication Act (34 U.S.C. § 20901, et seq.)

as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location

where you reside, work, are a student, or were convicted of a qualifying offense (check ifapplicable)
E You must participate in an approved program for domestic violence. (check i'fapplicable)
§ You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check grapplicable)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment
0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
iines, or special assessments.

1~"‘!`-’!"

!~"

evans

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 4A _ Probation
Judgment_Page § of 6

DEFENDANT: KATHREN WARREN
CASE NUMBER: 3217cr195

STANDARD CONDITIONS OF PROBATION

As part of your probation, you must comply with the following standard conditions of supervision These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.
2.

ll.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
ARer initially reporting to the probation oftice, you will receive instructions fi'om the court or the probation officer about how and
when you must report to the probation oflicer, and you must report to the probation officer as instiucted.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission i'i'om the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must n'y to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation ofiicer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchalcus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvi'ew of Probati'on and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 2458 (Rev. 02/18) Judgnient in a Criminal Case
Sheet 4D _ Probation

Judgment_l’age 4 of 6

DEFENDANT: KATHREN WARREN
CASE NUMBER: 32170\’195

SPECIAL CONDITIONS OF PROBATION

1. The defendant must make herself available for substance abuse testing at least once during the nrst 15 days of
supervision and rio fewer than twice thereafter and treatment, in-patient or out-patient, if requested by the probation ofticer.

2. The defendant shall perform 50 hours of community service with an agency approved in advance by the probation
officer within the first two (2) years of supervision The Court will substitute each hour spent in a veriiied, certified course of
Job Training for one hour of Community Service on a 1:1 ratio.

3. The defendant is to receive a mental health assessment and treatment program at the direction of the probation of|icer,
in the areas of abandonmentl PTSDl physical and sexual abuse, and trust. She may continue her treatment with the
Mental Hea|th Services of C|ark and Madison County as a means of satisfying this requirement

4. The defendant shall not incur any new credit or establish any additional lines of credit without the approval of the
probation officer.

5. The defendant shall provide the probation ofncer access to all requested financial information.

6. The defendant, at the direction of the probation ofticer, is to engage in the programming recommended by Dr. Marciani,
to wit: organized activities, safety groups, dia|ectica| behavioral therapy, coping ski||s.

7. The defendant is to be enrolled in a course of moral reconationlthinking for a change/cognitive behavioral therapy/critical
thinking skil|s.

AO 245B (Rev. DZH S} Judgment in a Criminal Case
Sheel 5 _ Cri'miiial Monetary Penalties

Judgmentil’age 5 of 6 _ _
DEFENDANT: KATHREN WARREN

CASE NUMBER: 3217cr1 95
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Shect 6.

Assessment JVTA Assessment* Fine Restitu tion
TOTALS $ 200.00 $ $ $ 35.657.20
l:l The determination Ofresfitulien is deferred lllllil . An Aiiiended Jndgmem iii n Cri`iiii'iicii' Case (AO 245€) will bc entered

after such determination
|:I The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each pa ec shall receive an approximately ro ortioncd ayment, unless specified otherwise in

thc priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i). all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
Socia| Security Administration $35,657.20 $35,657.20 100%

1) Count One: $14,156.30
2) Count Two: $21,500.90

TOTALS $ M sM

Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than 82,500, unless the restitution or fine is paid in full before the
fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:I The court determined that the defendant does not have the ability to pay interest and it is ordered that:
I:I thc interest requirement is waived for the I:] fine m restitution

|:I the interest requirement for the E] fine |:l restitution is modified as follows:

* Jus_tic_c for yictims of'l`raf`fickin Act of?.Ol 5, P_ub. L. No. l 14-22. _ _
** Findings for the total amount o losses _are required under Chapters 109A, l 10, l lOA, and l l3A of Title 18 for offenses committed en or
after September 13. 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 _ Scliedule of Payments

Judgment _ Page 6 of 6
DEFENDANTZ KATHREN WARREN
CASE NUMBERI 32170|`195

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Lump sum payment of $ 200~00 due immediately, balance due
|:| not later than , or

m in accordance with |:| C, [:| D, g E, or |:] Fbelow; or

B l:l Payment to begin immediately (may be combined with |:l C, |:] D, or [:l F below); or

C l:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judginent; or

D l] Payment in equal (e.g., weekly, monthly, quarterly) instalhnents of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [| Payment during the term of supervised release will commence within 60 days (e.g., 30 or 60 days) after beginning
her term of probation The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F |j Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments m e through the Federal Bureau of Pnsons’ Inmate
Fmancial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:l Joint and Several

Defendant and Co-Def`endant Names_ and Case Numbers (i'ncluding defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution

|:I

The defendant shall pay the following court cost(s):

|:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) IVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

